Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9-10, 17-19, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US20210330547A1 to Moaddeb (hereinafter “Moaddeb”) in view of EP3498332B1 to Rosenbluth et al. (hereinafter “Rosenbluth”).
Regarding claim 1, Moaddeb discloses a wearable device for mitigating a set of movement disorder symptoms of a subject, the device comprising (Fig. 8 system 100): 
	a. a housing (Fig. 8 housing 102 and outer cuff 122); 	
	b. an attachment system, coupled to the housing, and configured to be attached to a body part of a subject (Fig. 8 band 104 is coupled to housing 102; Paragraph 0038 discloses the system is worn on a wrist of a patient); 
	c. a set of body part sensors, disposed in the housing, to provide a set of sensor outputs related to movement of the body part (Fig. 8 sensing elements 132, 134; Paragraph 0040 discloses the sensors sense movement of a user); 
	d. a processing unit (Fig. 15 controller 192), disposed in the housing (Fig. 15 controller 192 is within housing 102), and operationally coupled to the set of body part sensors and configured (Paragraph 0047 discloses the controller receives signals from the sensing elements), through a feedback loop, to produce, based on the set of sensor outputs, a stimulation signal for mitigating the set of movement disorder symptoms (Paragraph 0047 discloses the controller activates/adjusts vibration modes via servo control to reduce intensity, amplitude, and/or prevalence of a tremor), 
	e. a set of mechanical transducers, disposed in the attachment system and operationally coupled to the processing unit to provide a set of mechanical outputs (Fig. 8 vibration elements 136,138; Paragraph 0047 discloses the vibration elements are in communication with the controller);
	wherein the processing unit is further configured to control the set of mechanical outputs to deliver the stimulation signal to the body part of the subject (Paragraph 0047 discloses the controller uses data from the sensing elements to provide vibrational stimulation to the user).  
	Moaddeb does not disclose wherein the processing unit comprising: (i) a set of filters configured to remove, from the sensor outputs, noise unrelated to the movement disorder symptoms; (ii) an active noise cancellation processor configured to (a) transform the sensor outputs into frequency data, (b) use the frequency data to determine a fundamental frequency of the movement disorder symptoms, (c) generate the stimulation signal by processing the sensor outputs based on the fundamental frequency, and (d) apply, to the stimulation signal, a time delay calculated based on the fundamental frequency. However, Rosenbluth teaches a wearable device to mitigate tremors which uses a set of filters to remove noise from motion signals (Paragraph 0174 discloses using any combination of notch filters, low pass filters, weighted-frequency Fourier linear combiners, or wavelet filters to remove motions not attributable to the tremor), an active noise cancellation processor (Controller 2680; Paragraph 0174 discloses algorithm used by controller filters out noise) transforming sensor outputs into frequency data (Paragraph 0174 discloses the algorithm extracts motion data in the form of frequency data; Examiner notes Moaddeb does disclose in paragraph 0047 sensing elements determining a “dominant tremor frequency” however no specific numbers were used in their disclosure), generating a stimulation signal by processing sensor outputs based on the fundamental frequency (Paragraph 0174 discloses that based on a 6 hertz tremor, motion data will only be extracted in the 5-7 hertz range), and applying to the stimulation signal a time delay (Paragraph 0052 discloses offset electrical stimulus by a fraction of the tremor).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Moaddeb to further include noise cancellation and determination of fundamental frequencies, as taught by Rosenbluth, in order to provide algorithms which extract information about tremors from the stream of data provided by the sensors (Paragraph 0173).
Regarding claim 2, Moaddeb in view of Rosenbluth discloses the device of claim 1, and Moaddeb further discloses wherein the set of movement disorder symptoms is selected from the group consisting of tremor, rigidity, bradykinesia, dyskinesia, compulsion to move, and combinations thereof (Paragraph 0035 discloses the movement disorder may be essential tremor). 
Regarding claim 5, Moaddeb in view of Rosenbluth discloses the device of claim 1, and Moaddeb further discloses wherein the attachment system includes a wristband (Fig. 8 band 104), and the set of mechanical transducers is distributed throughout the circumference of the wristband (Fig. 8 vibration elements 136, 138 are on opposite sides of band 104, and thus Examiners notes the elements are throughout the circumference of the band).
Regarding claim 6, Moaddeb in view of Rosenbluth discloses the device of claim 1, and Moaddeb further discloses wherein the device is operated by a button on a face of the device, and the button is configured on the face to allow for ease of use by a patient whose fine motor control is affected by a neurological movement disorder (Fig. 16 first control 111, first button 113, second button 115; Paragraph 0047 discloses the buttons allow selection of the vibration mode).
Regarding claim 7, Moaddeb in view of Rosenbluth discloses the device of claim 1, and Moaddeb further discloses a first mode in which it is configured to monitor patient movements passively to detect a movement disorder symptom (Fig. 8 sensing elements 132, 134; Paragraph 0040 discloses the sensors sense tremor movement of a user), and a second mode in which, following detection of such a movement disorder symptom, the processor is configured to enter into active mitigation of the movement disorder symptom (Paragraph 0040 discloses the controller uses the data gathered by the sensing elements to generate vibrations in the vibration elements to counteract the sensed tremor; Examiner notes the two “modes” naturally occur when the tremor mitigation device is being worn and monitoring the user (first mode), and the second mode occurs when the controller responds to the tremors being sensed).
Regarding claim 9, Moaddeb in view of Rosenbluth discloses the device of claim 5, and Moaddeb further discloses wherein the wristband is configured with a hook-and- loop fastener, such that the wristband can be fastened with a single hand for ease of use by those whose fine motor control is affected by a neurological movement disorder (Paragraph 0035 discloses the band wraps around the wrist of a user/patient via a hook and loop system 20).  
Regarding claim 10, Moaddeb in view of Rosenbluth discloses the device of claim 1, and Moaddeb further discloses wherein the wristband is configured to be expandable via elastic deformation for ease of use by those whose fine motor control is affected by a neurological movement disorder (Paragraph 0043 discloses the band 104 contains an inflatable cuff 146; Examiner notes the inflatable cuff makes the band expandable).  
Regarding claim 11, Moaddeb and Rosenbluth disclose the device of claim 1, and Rosenbluth further discloses wherein the processing unit is further configured to store the data collected by the set of body part sensors in memory coupled to the processing unit (Fig. 21D controller 2680; Paragraph 0191 discloses the controller contains a processor and memory; Examiner notes the processing unit of Moaddeb would be modified to further include memory storing functions of the controller of Rosenbluth). 
Regarding claim 17, Moaddeb discloses a method for mitigating a set of movement disorder symptoms of a subject, the method comprising (Paragraph 0001 discloses the invention pertains to methods for controlling the effects of tremors): 
	sensing movement of a body part of the subject to provide a set of sensor outputs related to movement of the body part (Fig. 8 sensing elements 132, 134; Paragraph 0040 discloses the sensors sense movement of a user); 
	processing the sensor outputs to produce a stimulation signal for mitigating the set of movement disorder symptoms by (Fig. 15 controller 192; Paragraph 0047 discloses the controller activates/adjusts vibration modes via servo control to reduce intensity, amplitude, and/or prevalence of a tremor): and 
	inputting the stimulation signal to a set of mechanical transducers coupled to the body part so as to mitigate the set of movement disorder symptoms (Paragraph 0047 discloses the controller uses data from the sensing elements to provide vibrational stimulation to the user which reduces their tremors).  
	Moaddeb does not disclose filtering the sensor outputs, noise unrelated to the movement disorder symptoms; (a) transform the sensor outputs into frequency data, (b) use the frequency data to determine a fundamental frequency of the movement disorder symptoms, (c) generate the stimulation signal by processing the sensor outputs based on the fundamental frequency, and (d) apply, to the stimulation signal, a time delay calculated based on the fundamental frequency. However, Rosenbluth teaches a wearable device to mitigate tremors which uses a set of filters to remove noise from motion signals (Paragraph 0174 discloses using any combination of notch filters, low pass filters, weighted-frequency Fourier linear combiners, or wavelet filters to remove motions not attributable to the tremor), an active noise cancellation processor (Controller 2680; Paragraph 0174 discloses algorithm used by controller filters out noise) transforming sensor outputs into frequency data (Paragraph 0174 discloses the algorithm extracts motion data in the form of frequency data; Examiner notes Moaddeb does disclose in paragraph 0047 sensing elements determining a “dominant tremor frequency” however no specific numbers were used in their disclosure), generating a stimulation signal by processing sensor outputs based on the fundamental frequency (Paragraph 0174 discloses that based on a 6 hertz tremor, motion data will only be extracted in the 5-7 hertz range), and applying to the stimulation signal a time delay (Paragraph 0052 discloses offset electrical stimulus by a fraction of the tremor).
Regarding claim 18, Moaddeb in view of Rosenbluth discloses the method according to claim 17, and Moaddeb further discloses wherein the set of movement disorder symptoms is selected from the group consisting of tremor, rigidity, bradykinesia, dyskinesia, compulsion to move, and combinations thereof (Paragraph 0035 discloses the movement disorder may be essential tremor). 
Regarding claim 19, Moaddeb in view of Rosenbluth discloses the method according to claim 17, and Moaddeb further discloses a first mode in which it is configured to monitor patient movements passively to detect a movement disorder symptom (Fig. 8 sensing elements 132, 134; Paragraph 0040 discloses the sensors sense tremor movement of a user), and a second mode in which, following detection of such a movement disorder symptom, the processor is configured to enter into active mitigation of the movement disorder symptom (Paragraph 0040 discloses the controller uses the data gathered by the sensing elements to generate vibrations in the vibration elements to counteract the sensed tremor; Examiner notes the two “modes” naturally occur when the tremor mitigation device is being worn and monitoring the user (first mode), and the second mode occurs when the controller responds to the tremors being sensed).
Regarding claim 25, Moaddeb in view of Rosenbluth discloses the device of claim 1, and Moaddeb further discloses wherein the processing unit is further configured to control the set of mechanical transducers so as to elicit movement disorder symptoms in a patient prior to clinical diagnosis (Fig. 19 electrodes 252, 254, 256; Paragraph 0059 discloses the electrodes may induce the brains modifications of tremors; Examiner takes the brain modifying tremors to be eliciting tremors in the individual).  
Regarding claim 26, Moaddeb in view of Rosenbluth discloses the device of claim 1, and Moaddeb further discloses wherein the set of body part sensors is further configured to detect elicited movement disorder symptoms (Fig. 19 sensing elements 132, 134; Paragraph 0059 discloses the sensing elements read the data coming from motion of the user, and thus would naturally detect elicited movement disorder symptoms).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Rosenbluth as applied to claim 1 above, and further in view of US20190038222A1 to Krimon et al. (hereinafter “Krimon”).
Regarding claim 3, Moaddeb in view of Rosenbluth discloses the device of claim 1, but does not disclose wherein the processing unit is further configured to detect a freezing gait of a patient with Parkinson's Disease.  However, Krimon teaches a wearable tremor prevention device that uses a processing unit which is able to detect freezing gait of a patient with Parkinson’s (Fig. 5 motion detector 521, objects gesture recognition 523, UMR 551; Paragraph 0065 discloses the UMR can be enhanced by adding objective assessment such as Unified Parkinson Disease Rating Scale. The freezing gait assessment is encompassed in the UPDRS.). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Moaddeb to detect freezing gait, as taught by Krimon, in order to provide information about dexterity of the patient (Paragraph 0065).
Regarding claim 4, Moaddeb in view of Rosenbluth and Krimon discloses the device of claim 3, and Krimon further discloses wherein the processing unit is further configured to control the set of vibration motors so as to relieve the freezing gait of a patient with Parkinson's Disease (Fig. 5 IMI 531, MME 545, ACM 546, motion & movements 547; Paragraph 0075 discloses motion may be modulated in block 823 to provide assistive strength for intended motion and can provide reactive motion assistance to alleviate symptoms. Freezing gait is defined as an inability to move the limbs forward despite the intention to move. Thus the processor in Krimon is configured to relieve the freezing gait (intention to move) of a patient.). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Rosenbluth as applied to claim 1 above, and further in view of US20180070840A1 to Cronin et al. (hereinafter “Cronin”).
Regarding claim 8, Moaddeb in view of Rosenbluth discloses the device of claim 1, but does not disclose a battery, disposed on the housing, and a magnetic connector coupled to the battery and mounted in the housing for coupling to a mating connector from an external charger, so that the battery can be conveniently configured for charging by a patient lacking fine motor control. However, Cronick teaches a wearable device that has a battery which is magnetically coupled to a charging cable (Fig. 2 battery 255, charger 200, port 285; Paragraph 0063).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to modify the device of Krimon in view of Repperger to further include a battery that can be coupled to a magnetically aligned charging cable, as taught by Cronin, in order to supply power to the device during the day while the user is wearing it (Fig. 2 battery 255, charger 200, port 285; Paragraph 0004).
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moaddeb in view of Rosenbluth, and further in view of US20160113840A1 to Crunick et al. (hereinafter “Crunick”).
Regarding claim 12, Moaddeb in view of Rosenbluth discloses the device of claim 1, but does not disclose wherein the active noise cancellation processor is configured to transform the sensor output into the frequency data by applying a Fourier Transform to the sensor output. However, Crunick teaches a percussive treatment device which uses a processor to transform sensor output to frequency data using a Fourier Transform (Paragraph 0049 “Calculated frequency is a subharmonic frequency of FT*1/(ΔP/ΔT) where FT is a Fourier Transform or analogous method based on the pressure sensing method used and the frequency calculation.”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Moaddeb to use Fourier Transforms to process sensed data, as taught by Crunick, to provide an efficient means to process data. 
Regarding claim 20, Moaddeb in view of Rosenbluth discloses the method according to claim 17, but does not disclose wherein actively processing the filtered signal to transform the sensor outputs into frequency data includes applying a Fourier Transform to the sensor output. However, Crunick teaches a percussive treatment device which uses a processor to transform sensor output to frequency data using a Fourier Transform (Paragraph 0049 “Calculated frequency is a subharmonic frequency of FT*1/(ΔP/ΔT) where FT is a Fourier Transform or analogous method based on the pressure sensing method used and the frequency calculation.”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Moaddeb to use Fourier Transforms to process sensed data, as taught by Crunick, to provide an efficient means to process data. 
Allowable Subject Matter
Claims 13-16 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 13, Moaddeb in view of Rosenbluth and Crunick, the closest prior art combination of record, discloses the device of claim 12, but does not disclose “wherein the active noise cancellation processor is configured to: (i) select the fundamental frequency by applying an argmax function to the transformed sensor output and (ii) use a bandpass filter to remove, from the stimulation signal, a set of frequency data outside a specified range associated with the fundamental frequency.”. Furthermore, it would not be obvious to make such modifications. The device of Moaddeb as modified by Crunick has a processor which uses a Fourier Transform to transform the motion data to frequency data. Further inclusion of an argmax function for the transformed sensor output would not be necessary as the frequency data was already isolated in Moaddeb as modified by Crunick (See also discussion of optimization techniques for argmin/argmax in Paragraphs 0083 & 0085 of the original disclosure). Also, in order to make the needed changes, significant redesign would be required of Moaddeb’s processing capabilities. Absent any new prior art made of record, it would not have been obvious to one having ordinary skill in the art to make such modifications. 
	Regarding claim 14,  Moaddeb as modified by Rosenbluth, the closest prior art combination of record, disclose the device of claim 1, but does not disclose “wherein the set of body part sensors includes an inertial motion unit (IMU) configured to calculate data representing the body part's acceleration, and the active noise cancellation processor is further configured to transform the body part's acceleration data to the frequency data by applying a Fourier Transform extract peak frequencies of the body part's acceleration data from the frequency data; select a window size of the body part's acceleration data based on the peak frequencies; and capture a portion of the sensor output based on the selected window size and invert the captured portion to generate the stimulation signal.” Furthermore, it would not be obvious to make such modifications. The device of Moaddeb as modified by Rosenthal has a processor which monitors the tremors of the user in real time, and then uses collected data to generate vibrations at certain frequencies to counteract the stimulation. Neither Moaddeb nor Rosenbluth alone, nor in combination with any other prior art made of record have a processor which takes a window of acceleration data from the user to invert it, and then generate the stimulation signal. To include the functionality of window inversion as applied to transformed acceleration data would require significant redesign of the device of Moaddeb. Absent any new prior art made of record, it would not have been obvious to one having ordinary skill in the art to make such modifications. 
	Regarding claim 21, Moaddeb in view in view of Rosenbluth and Crunick, the closest prior art combination of record, discloses the method of claim 20, but does not disclose “wherein the active noise cancellation processor is configured to: (i) select the fundamental frequency by applying an argmax function to the transformed sensor output and (ii) use a bandpass filter to remove, from the stimulation signal, a set of frequency data outside a specified range associated with the fundamental frequency.”. Furthermore, it would not be obvious to make such modifications. The device of Moaddeb as modified by Crunick has a processor which uses a Fourier Transform to transform the motion data to frequency data. Further inclusion of an argmax function for the transformed sensor output would not be necessary as the frequency data was already isolated in Moaddeb as modified by Crunick (See also discussion of optimization techniques for argmin/argmax in Paragraphs 0083 & 0085 of the original disclosure). Also, in order to make the needed changes, significant redesign would be required of Moaddeb’s processing capabilities. Absent any new prior art made of record, it would not have been obvious to one having ordinary skill in the art to make such modifications. 
	Regarding claim 22, Moaddeb in view of Rosenbluth, the closest prior art combination of record, discloses the method according to claim 17, but does not disclose “wherein processing the sensor outputs to produce the stimulation signal further includes: calculating data representing the body part's acceleration; transforming body part's acceleration data to the frequency data by applying a Fourier Transform; extracting peak frequencies of the body part's acceleration data from the frequency data; selecting a window size of the body part's acceleration data based on the peak frequencies; and capturing a portion of the sensor output based on the selected window size and invert the captured portion to generate the stimulation signal.” Furthermore, it would not be obvious to make such modifications. The device of Moaddeb as modified by Crunick has a processor which uses a Fourier Transform to transform the motion data to frequency data. Further inclusion of an argmax function for the transformed sensor output would not be necessary as the frequency data was already isolated in Moaddeb as modified by Crunick. Also, in order to make the needed changes, significant redesign would be required of Moaddeb’s processing capabilities. Absent any new prior art made of record, it would not have been obvious to one having ordinary skill in the art to make such modifications.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-10485478-B1 to Mirov; US-20180356890-A1 to Zhang; US-9924899-B2 to Pracar; US-20150272807-A1 to Gupta; US-20190001121-A1 to Lara; US-20180206774-A1 to Huang; US-7974696-B1 to DiLorenzo; and US-20190365286-A1 to Powers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                         
/PHILIP R WIEST/Primary Examiner, Art Unit 3781